State of New York
                   Supreme Court, Appellate Division
                      Third Judicial Department
Decided and Entered: December 11, 2014                   517563
________________________________

In the Matter of JEREMY M.
   HARDCASTLE,
                    Respondent,
      v                                     MEMORANDUM AND ORDER

MATIANNE B. WHITEFORD,
                    Appellant.
________________________________


Calendar Date:   October 10, 2014

Before:   McCarthy, J.P., Egan Jr., Lynch, Devine and Clark, JJ.

                             __________


     Lisa A. Burgess, Indian Lake, for appellant.

     Rosemary Philips, Canton, attorney for the child.

                             __________


McCarthy, J.P.

      Appeal from an order of the Supreme Court (Morris, J.),
entered August 12, 2013 in St. Lawrence County, which granted
petitioner's application, in a proceeding pursuant to Family Ct
Act article 6, to find respondent in willful violation of a prior
order of Family Court.

      Pursuant to a 2011 Family Court order, respondent
(hereinafter the mother) had sole legal custody of the parties'
child (born in 2010), and petitioner (hereinafter the father) was
granted a detailed schedule of parenting time. As relevant here,
the parties agreed that the father would have parenting time on
Halloween in even-numbered years from 4:00 p.m. to 7:00 p.m. The
father filed a petition alleging that the mother violated the
order by failing to bring the child to the drop-off location on
Halloween 2012. When the parties appeared for trial on the
                              -2-                  517563

petition, the mother agreed to the father's proposal that she
admit to a willful violation of the prior order and receive a
suspended six-day jail sentence. The mother then waived her
right to a trial and admitted that she was aware of the terms and
conditions of the order, that the father was to have visitation
with the child on Halloween, and that by failing to have the
child available, she violated the order. Supreme Court found
that the mother had willfully violated the order and imposed the
suspended six-day jail sentence. The mother now appeals.

      We affirm. The mother asserts that Supreme Court erred in
accepting her admission, which led to the determination that she
was aware of the terms of the prior order and that she knew that
her actions violated it. Specifically, the mother argues that
the court failed to make a sufficient further inquiry into her
understanding of the prior order after she stated her belief that
if the child was sick, she was not required to make the child
available for trick-or-treating. Contrary to the mother's
argument, however, the court did make further inquiry into the
basis of her belief, eliciting the mother's admission that
neither a court nor the father had given her permission to
violate the terms of the order. In light of the mother's
admissions, clear and convincing evidence exists to support the
court's finding that she willfully violated the prior order (see
Matter of Yeager v Yeager, 110 AD3d 1207, 1210 [2013]; Matter of
Holland v Holland, 80 AD3d 807, 808 [2011]; Matter of Aurelia v
Aurelia, 56 AD3d 963, 964-966 [2008]; Matter of Lane v Lane, 216
AD2d 641, 642 [1995]).

     Egan Jr., Lynch, Devine and Clark, JJ., concur.


     ORDERED that the order is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court